Citation Nr: 1237167	
Decision Date: 10/26/12    Archive Date: 11/09/12

DOCKET NO.  10-22 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension. 

2.  Entitlement to an initial compensable rating for pseudofolliculitis barbae. 

3.  Weather new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability.

4.  Entitlement to service connection for arthritis of the right foot.

5.  Entitlement to service connection for arthritis of the left foot.

6.  Entitlement to service connection for erectile dysfunction.

7.  Entitlement to service connection for a sleep disorder.



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from March 1979 to February 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a September 2004 decision, the Board previously denied service connection for an acquired psychiatric disorder, to include as secondary to a service-connected low back disorder.  An appeal as to this issue was dismissed by the United States Court of Appeals for Veterans Claims (CAVC) in February 2006 and the Board's decision became final.  While the RO addressed service connection for anxiety disorder and service connection for an acquired mental health disability to include as secondary to a lumbar spine disorder as two separate issues; because service connection for an acquired psychiatric disorder was previously denied by the Board on both a direct and secondary basis, the Board has recharacterized both of these issues as whether new and material evidence has been submitted to reopen the previously denied claim for service connection for an acquired psychiatric disorder, to include as secondary to a service-connected lumbar spine disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

While the RO identified entitlement to a total disability evaluation based upon individual unemployability (TDIU) as an issue on appeal in a February 2012 supplemental statement of the case, the Board has already denied entitlement to a TDIU in an August 2009 decision and the Veteran has not raised a specific claim of entitlement to a TDIU since the August 2009 denial.  The issue of entitlement to a TDIU is, therefore, not currently before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated in August 2012 and October 2012 correspondences that he wanted to appear before a Veterans Law Judge of the Board at a video conference hearing at the RO in North Little Rock, Arkansas.  The Veteran has not yet been afforded a Board hearing in conjunction with his appeal.  Because videoconference hearings are scheduled by the RO, the Board is remanding these issues for that purpose.  See 38 C.F.R. § 20.704(a) (2011). 

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a video conference hearing before a Veterans Law Judge of the Board as soon as it may be feasible.  The RO should send notice of the scheduled hearing to the Veteran, a copy of which should be associated with the claims file.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


